     Case 3:20-cv-00097-LAB-WVG Document 15 Filed 10/14/20 PageID.203 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    JIHAN, INC., et al.,                              Case No.: 20-CV-97-LAB-WVG
12                                    Plaintiffs,
                                                        ORDER ON JOINT MOTION TO
13    v.                                                AMEND SCHEDULING ORDER TO
                                                        CONTINUE MANDATORY
14    AMCO INSURANCE COMPANY,
                                                        SETTLEMENT CONFERENCE
15                                   Defendant.
16
17
18
19         On October 13, 2020, the Parties filed a Joint Motion to Amend Scheduling Order
20   to Continue Mandatory Settlement Conference (“Joint Motion”). (Doc. No. 14.) The
21   Parties move the Court to continue the October 23, 2020 Mandatory Settlement Conference
22   (“MSC”) to a time in early December 2020 due to defense counsel’s need to care for her
23   mother following her mother’s non-elective surgery next week. (Id.) Taking into
24   consideration the basis for the Joint Motion, that no other dates will be affected by
25   continuing the October 23, 2020 MSC, and the timeliness of the Parties’ request to amend
26   the operative April 17, 2020 Scheduling Order (Doc. No. 11), the Court finds good cause
27   exists to grant the Joint Motion. Accordingly, the Court GRANTS the Parties’ Joint Motion
28   and CONTINUE the MSC to Monday, December 7, 2020 at 2:00 p.m. and the MSC brief

                                                    1
                                                                             20-CV-97-LAB-WVG
     Case 3:20-cv-00097-LAB-WVG Document 15 Filed 10/14/20 PageID.204 Page 2 of 2



 1   lodging deadline to Monday, November 30, 2020. To that end, the Parties, their counsel,
 2   and any insurance adjusters shall all appear via the Zoom videoconferencing platform for
 3   the December 7, 2020 MSC. No later than Monday, November 30, 2020, counsel shall
 4   lodge with Chambers all participants’ (1) names; (2) direct telephone numbers; and (3)
 5   email addresses to be used for logging on to Zoom for the MSC. Chambers will directly
 6   provide counsel with the relevant information all participants will need to make their
 7   appearances via Zoom.
 8         IT IS SO ORDERED.
 9   Dated: October 14, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             20-CV-97-LAB-WVG
